Case 2:19-cv-07818-CBM-RAO Document 76-4 Filed 06/09/21 Page 1 of 3 Page ID #:1089



    1    Katherine M. Dugdale, Bar No. 168014
         KDugdale@perkinscoie.com
    2    PERKINS COIE LLP
         1888 Century Park E., Suite 1700
    3    Los Angeles, CA 90067-1721
         Telephone: 310.788.9900
    4    Facsimile: 310.788.3399
    5    William C. Rava (appearing pro hac vice)
         Christian W. Marcelo (appearing pro hac vice)
    6    WRava@perkinscoie.com
         CMarcelo@perkinscoie.com
    7    PERKINS COIE LLP
         1201 Third Avenue, Suite 4900
    8    Seattle, WA 98101
         Telephone: 206.359.8000
    9    Facsimile: 206.359.9000
   10    Attorneys for Plaintiff
         Nintendo of America Inc.
   11
                              UNITED STATES DISTRICT COURT
   12
                            CENTRAL DISTRICT OF CALIFORNIA
   13
   14
         NINTENDO OF AMERICA INC., a              Case No. 2:19-CV-07818-CBM-RAO
   15    Washington corporation
                                                      DECLARATION OF WILLIAM C.
   16                       Plaintiff,                RAVA IN SUPPORT OF
                                                      NINTENDO’S MEMORANDUM IN
   17             v.                                  SUPPORT OF MOTION FOR
                                                      RECONSIDERATION
   18    MATTHEW STORMAN, an
         individual, JOHN DOES 1-10,                  The Honorable Consuelo B. Marshall
   19    individuals and/or corporations,
   20                       Defendant.
   21
   22
   23
   24
   25
   26
   27
   28
                                                -1-
         152742988.1
Case 2:19-cv-07818-CBM-RAO Document 76-4 Filed 06/09/21 Page 2 of 3 Page ID #:1090



    1            William C. Rava declares as follows:
    2            1.    I am a partner of the law firm Perkins Coie LLP and counsel for
    3   plaintiff Nintendo of America Inc. (“Nintendo”) in this action. I make this
    4   declaration based on personal knowledge and I am competent to do so.
    5            2.    On Thursday, June 3, 2021, my colleague Christian Marcelo and I
    6   conducted a telephonic meet-and-confer with defendant Matthew Storman at 4 p.m.
    7   PDT. I explained that the local rules set fast deadlines on certain motions, on which
    8   the parties were required to meet-and-confer, even if the parties might still be
    9   digesting the order and considering next steps. Among other topics, we discussed
   10   Nintendo’s plan to file a motion for reconsideration of the denial of injunctive
   11   relief. We advised that Nintendo was considering filing such a motion on the
   12   grounds of a change in the law granting a presumption of irreparable harm plus the
   13   other factors present in the case. Mr. Storman stated that he was still considering
   14   what to do with RomUniverse and that if he were to bring back the website it might
   15   have video game content and ROMS from companies other than Nintendo but
   16   would not have Nintendo content.
   17            3.    Pursuant to the parties negotiated agreement (Doc. No. 71) and the
   18   related Court order (Doc. No. 72), Mr. Storman had an initial sanctions payment of
   19   $50 due on Monday, June 7, 2021. As required, we had provided Mr. Storman with
   20   wire instructions on May 21, 2021 by email at 1:47 pm PDT; in that email, we also
   21   reminded Mr. Storman of the June 7, 2021 payment deadline. A true and correct
   22   copy of that email, with certain bank information redacted, is attached hereto as
   23   Exhibit A. As of the filing of this declaration, Mr. Storman had not made the
   24   required $50 payment.
   25            I declare under penalty of perjury under the laws of the United States that the
   26   foregoing is true and correct.
   27
   28
                                                     -2-
         152742988.1
Case 2:19-cv-07818-CBM-RAO Document 76-4 Filed 06/09/21 Page 3 of 3 Page ID #:1091



    1            EXECUTED this 9th day of June, 2021, at Seattle, Washington.
    2
    3                                               s/ William C. Rava
                                                    William C. Rava
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -3-
         152742988.1
